                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                            Case No. 7:14-CV-00232-BR

SHIRL YNN BLOW, et al.,                        )
                                               )
        Plaintiffs,                            )
                                               );
v.                                             )                        ORDER
                                               )
MURPHY-BROWN, LLC,                             )
                                               )
        Defendant.                             )



        This matter comes before the undersigned on the motion of the movant and Plaintiff,

Aaron Hall, as court-appointed Guardian of Scotty Hall, James Dudley Hall, and Pamela Hall,

requesting that he be substituted as the representative Plaintiff on their behalf as their guardian, to

accompany his individual claim. [DE-56]. Pursuant to Rule 25(b) of the Federal Rules of Civil

Procedure, if a party becomes incompetent, the court may, on motion, permit the action to be

continued by the party's representative. The Movant has filed documents reflecting that the Clerk

of Superior Court of Duplin County duly appointed Aaron Hall to act as the General Guardian of

Scotty Hall, James Dudley Hall, and Pamela Hall, pursuant to Letters of Appointment of General

Guardian dated July 29, 2019. [DE-56-1]. Counsel for the Defendant has consented to the

motion.   Furthermore, the name, "James Dudley Hall" was misspelled in the Complaint as

"James Dully Hall," and movant seeks to correct the misnomer.


       Wherefore, the motion is allowed, and the the caption should be modified to correct

the misnomer and to substitute for the Plaintiffs Scotty Hall, James Dudley Hall, and Pamela

Hall, the following:
"Aaron Hall, on his own behalf and as Guardian of Scotty Hall, James Dudley Hall and Pamela

Hall."


         SO ORDERED, this   I'-/ day of November 2019.



                             United States Magistrate Judge




                                              2
